                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


    ERICK VIRGIL HALL,
                                                    Case No. 1:18-cv-00218-DCN
                        Petitioner,
                                                    CAPITAL CASE
         v.
                                                    ORDER DENYING WITHOUT
    TYRELL DAVIS,1                                  PREJUDICE MOTION TO
                                                    PRESERVE EVIDENCE
                        Respondent.


        Pending before the Court in this capital habeas corpus matter is Petitioner Erick

Virgil Hall’s Motion to Preserve Evidence. See Dkt. 40. Petitioner asks that this Court enter

an order preserving “all of the evidence” relating to the conviction and sentenced that

Petitioner is challenging in this action. Dkt. 40-1 at 12. At the least, Petitioner requests a

slightly narrower order, one preserving “all evidence found around Boise during the

investigation in the immediate aftermath of the crime and all evidence relating to the DNA

issues.” Id.

        Given the breadth of the relief requested by Petitioner, the state court’s previous

entry of an order preserving the trial evidence, and Petitioner’s ability to request further

preservation orders from the state court, the Court will deny the Motion without prejudice.




1
  Tyrell Davis, the current Warden of the Idaho Maximum Security Institution, is substituted for his
predecessor as the proper respondent in this matter. See Fed. R. Civ. P. 25(d); Rule 2(a) of the Rules
Governing Section 2254 Cases.


ORDER DENYING WITHOUT PREJUDICE MOTION TO PRESERVE EVIDENCE - 1
1.     Authority to Grant Preservation Orders

       As an initial matter, the Court rejects Respondent’s argument that the Court lacks

jurisdiction to enter preservation order. Petitioner seeks habeas relief pursuant to 28 U.S.C.

§ 2254. Because this habeas action arises under federal law, the Court has jurisdiction over

the petition under 28 U.S.C. § 1331. In turn, because the Court has jurisdiction under

§ 1331, it also has jurisdiction, pursuant to the All Writs Act, to “issue all writs necessary

or appropriate in aid” of that jurisdiction 28 U.S.C. § 1651(a); see also Syngenta Crop

Protection, Inc. v. Henson, 537 U.S. 28, 33 (2002) (stating that the All Writs Act does not

independently confer jurisdiction on the federal courts).

       Respondent also contends that the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) restricts the Court’s authority to enter a preservation order. Dkt. 42 at 5–6.

Respondent is correct that, under AEDPA, the evidence that can be presented in support of

a federal habeas claim generally is limited to the state court record. Cullen v. Pinholster,

563 U.S. 170, 181 (2011). However, this restriction is limited to claims that the state courts

have adjudicated on the merits. See 28 U.S.C. § 2254(d). Under certain circumstances,

petitioners may assert claims that were not adjudicated on the merits in state court and that

can indeed be supported by evidence outside of the state court record.

       The miscarriage of justice exception to procedural default, if established, permits a

federal court to hear any habeas claim, even if the claim is entirely new and based entirely

on new evidence. And one must not forget the cause and prejudice exception. Following

the Supreme Court’s decision in Martinez v. Ryan, 566 U.S. 1 (2012), federal courts have

expansive authority to review certain claims that were not previously raised, even if those


ORDER DENYING WITHOUT PREJUDICE MOTION TO PRESERVE EVIDENCE - 2
claims were procedurally defaulted in state court collateral proceedings.

        Thus, on federal habeas review of Petitioner’s state court conviction and death

sentence, this Court has the authority to enter an order preserving any and all evidence

gathered in the investigation and prosecution of Petitioner, whether that evidence is the

custody of Respondent, the state court, the prosecutor’s office, the police department, or

third-party scientific testing entities.2

2.      The Court Will Deny the Motion for Preservation Order

        Although the Court has authority to enter the requested preservation order, the Court

declines to do so at this time.

        As previously explained, the procedural default exceptions can permit de novo

review of claims not adjudicated on the merits in state court. And, such review can include

the presentation of evidence that was never presented in state court. However, the mere

possibility that an exception might apply to excuse the default of one or more of Petitioner’s

pending claims as set forth in the First Amended Petition—or might apply to excuse the

default of an unknown claim that Petitioner may assert at some point in the future of this

litigation—does not warrant the sweeping preservation order that Petitioner requests.

        The primary problem with Petitioner’s request is its breadth. Petitioner seeks

preservation of “all evidence in the case,” or, at the very least, “all evidence found around

Boise during the investigation in the immediate aftermath of the crime and all evidence

relating to the DNA issues.” Dkt. 40-1 at 3, 12. Without a clearer indication of what


2
 Whether the Court’s contempt power could extend to the various individuals or entities who might violate
such an order is a question the Court need not address at this time.


ORDER DENYING WITHOUT PREJUDICE MOTION TO PRESERVE EVIDENCE - 3
evidence might be out there to preserve, the Court does not find it appropriate to depart

from federalism principles, which generally allows the state courts to be the first to resolve

disputes regarding criminal convictions. And, in Petitioner’s pending state post-conviction

proceedings, the state district court has already ordered that “the trial evidence” be sealed,

for the time being, to preserve that evidence in the event of a retrial. See Dkt. 42-1, Order

Temporarily Sealing Trial Evidence and Authorizing Access to Hall’s Counsel and State.

Given the important federalism concerns in the habeas context, the Court does not find that

a federal preservation order is appropriate at this time. Finally, the Motion does not tie any

particular evidence to any particular claim that is asserted in the instant petition.

       The Court may revisit the preservation issue at a later date, should the state court

decline to preserve evidence that Petitioner can reasonably tie to a claim set forth in the

Amended Petition, or should the state court unseal the trial evidence.

                                          ORDER

       IT IS ORDERED:

       1.     Respondent’s Motion for Extension of Time to File Response to Motion to

              Preserve Evidence (Dkt. 41) is GRANTED. The Response (Dkt. 42) is

              deemed timely.

       2.     Petitioner’s Motion to Preserve Evidence (Dkt. 40) is DENIED without

              prejudice. To the extent that any evidence Petitioner wants preserved is not

              already covered by the existing state court order temporarily sealing the trial

              evidence, Petitioner should first seek preservation of any such evidence in

              state court. Further, Petitioner may renew Motion in the event the state court


ORDER DENYING WITHOUT PREJUDICE MOTION TO PRESERVE EVIDENCE - 4
                 unseals the trial evidence, or if Petitioner encounters obstacles to requesting

                 state court preservation orders.3

        3.       In any future motion to preserve evidence, Petitioner must identify, with

                 reasonable precision, the evidence sought to be preserved.


                                                            DATED: August 18, 2020


                                                            _________________________
                                                            David C. Nye
                                                            Chief U.S. District Court Judge




3
 The Court recognizes that Petitioner’s counsel in this action is not representing Petitioner in the state post-
conviction proceedings. Therefore, habeas counsel should first confer with state counsel to discuss the filing
of any future preservation motions in state court.


ORDER DENYING WITHOUT PREJUDICE MOTION TO PRESERVE EVIDENCE - 5
